DETAILED ACTION
This office action is in response to the application filed September 15, 2021 in which claims 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  Claims 8 and 9 are identical to claims 2 and 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2016/0073723 Halldin et al.
To claim 1, Halldin discloses a helmet (see Figure 5a) comprising:
an outer shell (10);
an impact absorbing liner (5) disposed inside the outer shell and connected in a load transferring manner to the outer shell to receive loads from the outer shell (para. 0072); and
at least one deflector (see Figure 5c) comprising:
	a central body (7) connected in a load transferring manner to an inside of the impact absorbing liner (see Figures 5a and 5c; paras. 0089-0090 and 0092);
	a border extending around the central body and separated from the central body (annotated Figure 5c, see below); and
	at least one flexible element (8) extending between and fixedly connected to the border and the central body, said at least one flexible element extending radially outward from the central body to the border in a direction tangential to the impact absorbing liner (see Figures 5a and 5c),
wherein said border defines a hollow, compressible shell with an inner cavity extending along the border (annotated Figure 5c; paras. 0089-0090 and 0092).

    PNG
    media_image1.png
    512
    686
    media_image1.png
    Greyscale

To claim 2, Halldin further discloses a helmet further comprising an inner liner (para. 0071) that extends 20at least partly around the border and which is configured to transfer loads to the border in tangential directions (paras. 0071-0072, 0089-0090 and 0092).

To claim 5, Halldin further discloses a helmet wherein the at least one flexible element 30includes a plurality of deformable spokes extending between the central body 12 1912LT:214054:528703:2:ALEXANDRIAand the border (annotated Figure 5c).

To claim 6, Halldin further discloses a helmet wherein at least some of the spokes are curved (annotated Figure 5c).

To claim 7, Halldin further discloses a helmet wherein at least some of the spokes extend in a spiral configuration between the central body and the border (annotated Figure 5c).

To claim 8, Halldin further discloses a helmet further comprising an inner liner (para. 0071) that extends 10at least partly around the border and which is configured to transfer loads to the border in tangential directions (paras. 0071-0072, 0089-0090 and 0092).

To claim 10, Halldin further discloses a helmet wherein the central body comprises a hub disposed in the impact absorbing liner for movement independent of the border when force is applied to the helmet (annotated Figure 5c; paras. 0089-0090 and 0092).

To claim 11, Halldin further discloses a helmet wherein the border defines a central hole that extends through the border, and the central body is connected to the impact absorbing liner and is positioned within the hole of the border (see Figures 5a and 5c).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,197,511. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the each claim a helmet with substantially the same elements including at least one deflector with a central body, a border, and at least one flexible element extending between and fixedly connected to the border and the central body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732